
	

116 HR 5009 IH: Veterans Education and Transfer Extension Act of 2019
U.S. House of Representatives
2019-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		116th CONGRESS
		1st Session
		H. R. 5009
		IN THE HOUSE OF REPRESENTATIVES
		
			November 8, 2019
			Mr. Horsford introduced the following bill; which was referred to the  Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to provide additional entitlement to Post-9/11 Educational
			 Assistance to certain veterans and members of the Armed Forces who require
			 extra time to complete remedial and deficiency courses, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Veterans Education and Transfer Extension Act of 2019 or the VET Extension Act of 2019.
 2.FindingsCongress makes the following findings: (1)Individuals who are entitled to Post-9/11 Educational Assistance who require remedial and deficiency courses exhaust their entitlement before completing a program of education with such assistance.
 (2)Members of the Armed Forces who are entitled to Post-9/11 Educational Assistance and who do not have dependents while serving as members of the Armed Forces are not able to transfer their entitlement to such assistance when they come to have dependents.
			3.Additional entitlement to Post-9/11 Educational Assistance for certain veterans and members of the
			 Armed Forces who require extra time to complete remedial courses
 (a)In generalSubchapter II of chapter 33 of title 38, United States Code, is amended by adding at the end the following new section:
				
					3320A.Additional assistance
 (a)In generalThe number of months of educational assistance under section 3313 of this title an eligible individual is entitled to under section 3312 of this title is hereby increased by the lesser of—
 (1)15 months; or (2)in the case of an eligible individual who attempted or completed remedial and deficiency courses as described in subsection (b)(4), the full-time equivalent number of months of educational assistance used under this chapter to complete such remedial and deficiency courses.
 (b)EligibilityFor purposes of this section, an eligible individual is an individual— (1)who is or was entitled to educational assistance under section 3311 of this title;
 (2)has received educational assistance under this chapter at any time during the most recent six month period;
 (3)who has used all of the educational assistance to which the individual is entitled under this chapter; and
 (4)who has attempted or completed remedial and deficiency courses in pursuit of completing a program of education at an institution of higher learning and in doing so requires more than the standard 120 semester (or 180 quarter) credit hours for completion of a program of education at an institution of higher learning.
 (c)DefinitionsIn this section: (1)The term institution of higher learning has the meaning given such term in section 3452 of this title.
 (2)The term remedial and deficiency course means a course offered by an institution of higher learning that is designed to overcome a deficiency..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 3320 the following new item:
				3320A. Additional assistance..
 (c)Conforming amendmentSection 3695 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
 (d)In the case of an individual who receives additional educational assistance under section 3320A of this title, the number of months specified in subsection (a) shall instead be construed to specify the number of months that is equal to the sum of—
 (1)such number of months, and (2)the amount of the increase in number of months of educational assistance to which the individual is entitled pursuant to section 3320A(a) of such title..
 4.Increased flexibility in transferring entitlement to Post-9/11 Educational AssistanceSection 3319 of title 38, United States Code, is amended— (1)in subsection (e)—
 (A)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively, and indenting such subparagraphs appropriately;
 (B)in the matter before subparagraph (A), as redesignated by subparagraph (A), by striking An and inserting the following:  (1)In generalAn; and
 (C)by adding at the end the following new paragraph (2):  (2)Timing of designationIn the case of an individual who elects to transfer entitlement under subsection (a) but who at the time of the election does not have any eligible dependents, the individual may carry out the designations required by paragraph (1) when the individual comes to have an eligible dependent to whom the individual would like to transfer entitlement under this section.; and
 (2)in subsection (f)— (A)by striking paragraph (1);
 (B)by redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively; and (C)in paragraph (1)(A), as redesignated by subparagraph (B), by inserting , including by designating a new dependent or dependents to receive the unused entitlement before the semicolon.
